Exhibit 10.20




December 12, 2007       




PERSONAL & CONFIDENTIAL


Annemarie Tierney
[Home address redacted]
 
Dear Annemarie:


I am pleased to extend this offer of employment to you as the General Counsel
and Corporate Secretary of NYFIX, Inc. (“NYFIX” or the “Company”) at our 100
Wall Street location. In your new position, you will report to both the Chief
Executive Officer and Chief Financial Officer of NYFIX. Your initial job duties
shall be as set forth on attachment A. Your start date is to be January 14,
2008.


You will be compensated at a base salary at the annual rate of $250,000, payable
in accordance with NYFIX’s ordinary payroll practices. In addition, you will
receive a sign-on bonus of $100,000, minus applicable withholdings, payable on
February 6, 2008. This payment will be subject to full repayment to NYFIX in the
event you voluntarily terminate your employment without Good Reason or are
terminated for Cause (as defined on Attachment “A”) within the first twelve (12)
months of your employment. Commencing in calendar 2008, you will also be
eligible to receive, pursuant to the annual management bonus program maintained
by NYFIX for similarly situated employees, annual incentive compensation in the
form of a bonus payable in cash targeted at $150,000 for 2008. Your bonus will
be based upon performance against targets to be determined by NYFIX.


Pending (and promptly in the ordinary course after) adoption by the Company’s
Compensation Committee, Board of Directors and Shareholders, of NYFIX’s 2007
Equity Incentive Plan (the “Plan”), and its effectiveness, you will be entitled
to an initial equity award thereunder as follows: 25,000 time based restricted
stock units and 150,000 time-based options (the terms of which will be as set
forth on the attached forms of grant).


You will be eligible to receive four (4) weeks of vacation each calendar year,
prorated for 2007 (if applicable).
 
Subject to the terms and conditions of the Articles of Association and By-Laws
of the Company (in each case, as in effect from time to time), the Company
agrees to indemnify and hold you harmless to the fullest extent permitted by the
laws of the State of Delaware, as in effect at the time of the subject act or
omission. In connection therewith, you shall be entitled to the protection of
insurance policies, which the Company shall maintain at commercially reasonable
levels, for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by you in
connection with any action, suit or proceeding to which you may be made a party
by reason of your being or having been an officer or employee of the Company.
This provision shall survive any termination of your employment with the
Company.
 

--------------------------------------------------------------------------------




NYFIX offers employees and their eligible dependents a variety of group health
insurance benefits, the premium costs of which are currently shared by employees
and NYFIX. Coverage under these programs commences on the first day of
employment. Information regarding these programs and other company benefits
along with guidelines concerning employment may be found in NYFIX’ Employee
Handbook, a copy of which is issued at the beginning of one’s employment and is
available at any time from NYFIX’ Human Resources department.


I would appreciate your considering our offer and advising me of your decision
by December 14, 2007. NYFIX will be unable to hold the offer open beyond this
date. This offer is contingent upon your providing the Company sufficient proof
of your authorization to work in the United States. On your first day of work
please bring documents sufficient to complete the required U.S. Citizenship and
Immigration Services I-9 form. For your convenience, a list of acceptable
documents is attached to this letter.


You should be aware that NYFIX employees are not permitted to make any
unauthorized use of documents or other information in their employment with
NYFIX which could properly be considered or construed to be confidential or
proprietary information of another individual or company. Likewise, NYFIX
employees may not bring with them any confidential documents or other forms of
tangible confidential information onto the premises of NYFIX relating to their
prior employer(s)’ business.


This letter will also confirm that (a) you have furnished to NYFIX or its’
counsel a copy of any existing employment agreements you may have with any prior
employer(s), and (b) you are subject to no contractual or other restriction or
obligation which is inconsistent with your accepting this offer of employment
and performing your duties.


As an inducement to cause NYFIX to extend this employment offer you must sign
the accompanying documents (the “Ancillary Agreements”) that set forth the
obligations you will have to NYFIX upon becoming an employee concerning,
generally, non-competition with NYFIX, non-solicitation of NYFIX’ clients or
employees, the ownership of inventions and intellectual property and
confidential treatment of NYFIX information. You also must sign the accompanying
arbitration agreement.


To the extent not inconsistent with the terms of this letter agreement and the
Ancillary Agreements, your employment with NYFIX will be governed by the
company’s policies and procedures which may change from time to time. As set
forth above, you should consult the Employee Handbook with respect to questions
concerning the terms and conditions of your employment. In addition, due to the
technically sophisticated nature of its business, NYFIX has a number of policies
regarding use of and access to its computer and other electronic systems. By
accepting this offer of employment you are agreeing that you will abide by and
remain familiar with NYFIX’ various policies and procedures that will be
applicable to you.


2

--------------------------------------------------------------------------------


While we certainly hope that your employment with NYFIX will be long and
mutually rewarding, this offer is not a guarantee of employment for a specific
period of time. You should understand that you are an employee at-will, which
means that either you or NYFIX may terminate your employment for any reason, at
any time, with or without notice. Please understand that no supervisor, manager
or representative of NYFIX other than the Chief Executive Officer or the Chief
Financial Officer has the authority to enter into any agreement with you for
employment for any specified period of time or to make any promises or
commitments contrary to the forgoing. Further, any employment agreement entered
into by the Chief Executive Officer or the Chief Financial Officer shall not be
enforceable unless it is in a formal written agreement and signed by you and one
of these designated company representatives. Notwithstanding the above, in the
event you voluntarily terminate your employment with Good Reason or the Company
terminates your employment without “Cause” (as defined on Attachment “A”), you
will receive (i) a lump sum cash payment in the payroll period next following
your termination date equal to twelve (12) months’ base pay at your then-current
rate, less required withholdings, (ii) reimbursement for your out-of-pocket
COBRA expense during the severance period, and (iii) acceleration of outstanding
unvested equity as provided under the terms set forth on the attached forms of
grant, provided that you execute a release document a form reasonably similar to
that attached hereto to as Exhibit B (a “Release”).


This offer constitutes the entire understanding and contains a complete
statement of all the agreements between you and NYFIX and supersedes all prior
and contemporaneous verbal or written agreements, understandings or
communications.


Thank you for your interest in employment with NYFIX. We look forward to hearing
from you soon. Meanwhile, if you have any questions regarding our offer or NYFIX
more generally, please contact me.

 

 
Very truly yours,
     
/s/ P. Howard Edelstein
     
P. Howard Edelstein
 
Chief Executive Officer



Accepted and Agreed:
         
/s/ Annemarie Tierney
 
Annemarie Tierney
         
December 14, 2008
 
[Date]
 

 
3

--------------------------------------------------------------------------------


 
Attachment A




Responsibilities:


CEO

 
·
Advise and counsel senior management on legal, strategic and business affairs
matters, partnering on large projects, acquisition/merger/divestiture management
and negotiations.

 
·
Serve as Company’s Corporate Secretary, responsible for all corporate governance
matters (Board of Directors, Board Committees) - resolutions, minutes, books,
records, documentation, filings.   With the help of the Assistant Corporate
Secretary will set up and attend all Board of Directors meetings and certain
Board Committee meetings and will prepare material for Board of Directors and
Board Committee meetings. 

 
·
Member of Investment Committee and assist with management of Administrative Team
meetings, including managing and maintaining agenda and follow-up action items
for the Administrative and Leadership Teams.

 
·
Other duties as and if needed



CFO

 
·
Advise and counsel senior management on legal, strategic and business affairs
matters, partnering on large projects, acquisition/merger/divestiture management
and negotiations.

 
·
Consult with senior management to identify and resolve legal issues and
recommend resolutions and settlements.

 
·
Manage legal department personnel and budget, develop and manage legal policies
and procedures.

 
·
Manage (a) SEC disclosure and reporting compliance and (b) brokerage compliance
and risk management matters.

 
·
Manage relationships with outside counsel.  Develop legal strategies.  Oversee
all litigation handled by outside counsel.  Oversee outside counsel. 

 
·
Provide legal advice and counsel to Company and personnel in diverse matters
affecting day-to-day business operations.

 
·
Other duties as and if needed





Definitions:
 
The term “Good Reason” shall mean the occurrence of any of the following events:
(i) a diminution in your title or a material diminution in your duties,
authority, or responsibilities; (ii) a reduction in your base salary or bonus
opportunity (in total); (iii) a relocation of your principal office of more than
fifty (50) surface miles (iv) a change in your reporting responsibilities away
from either or both NYFIX’s CEO and/or CFO.; or (v) any other material breach of
this Agreement.
 
The term “Cause” shall mean (i) any act of gross negligence or willful
misconduct on your part in the course of your employment hereunder, which is
materially and demonstrably injurious to the business or reputation of the
Company and its affiliates; (ii) your willful failure or refusal to perform in
any material respect your duties and responsibilities under this letter
agreement; (iii) misappropriation by you of any assets or business opportunities
of the Company or any of its Affiliates; (iv) embezzlement or fraud committed by
you or at your direction; (v) your conviction by a court of competent
jurisdiction of, or pleading “guilty” or “no contest” to a felony; or (vi) your
breach of any material provision of this letter agreement. For purposes of this
definition, no act or failure to act shall be deemed “willful” unless done or
omitted in bad faith or without a reasonable belief that such act or omission
was in the best interests of the Company.
 
4

--------------------------------------------------------------------------------

